COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Marquesha Williams v. 16303 Imperial LLC

Appellate case number:     01-19-00914-CV

Trial court case number: 1143136

Trial court:               County Civil Court at Law No. 1 of Harris County

        Appellant is appealing a judgment awarding possession of leased premises to appellee. The
clerk’s record has been filed and it contains appellant’s statement of inability to afford payment of
court costs, filed on October 2, 2019. See TEX. R. CIV. P. 145(a). The record contains no contest
or order by the trial court requiring appellant to pay costs. See TEX. R. CIV. P. 145(f). The status
of inability to afford court costs carries forward on appeal if the trial court does not sign an order
overruling the party’s claim of indigence. See TEX. R. APP. P. 20.1(a).
        Because appellant filed a statement of inability and no court order requires her to pay the
costs of the appellate record, appellant need not pay the fee for the appellate record. See TEX. R.
CIV. P. 145(a), (c). Appellant is also not required to pay the filing fees in this Court. See TEX. R.
CIV. P. 145(c); TEX. R. APP. P. 20.1(a).
       It is so ORDERED.

Judge’s signature: __/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: __November 26, 2019___